Citation Nr: 1533843	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to radiation exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, the
Veteran relocated; original jurisdiction now resides at the VA RO in Reno, Nevada.  This matter was properly adjudicated in accordance with instructions for claims involving exposure to ionizing radiation, as further explained below.

The issue was previously remanded by the Board in August 2011 and December 2014.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008), Dyment v. West, 13 Vet. App. 141.  Notably, the December 2014 remand ordered that the Veteran be given the opportunity to identify any additional relevant medical treatment records which pertain to his claim.  By letter dated February 2015, the Veteran was requested to identify and authorize release of the medical records, however, the Veteran did not respond.  

The Veteran was afforded a personal hearing at the Las Vegas RO before the undersigned in May 2011.  A transcript is associated with the claims folder.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans' Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran participated in U.S. atmospheric nuclear testing and was found to have received no more than external gamma dose 16 rem; external neutron dose 0.5 rem; internal committed dose to the prostate (alpha) 0 rem; internal committed dose to the prostate (beta plus gamma) 1 rem.
 
2.  The Veteran's prostate cancer developed approximately 50 years after exposure and separation from active service; it is unrelated to an injury, disease, or event of service origin, to include his confirmed exposure to ionizing radiation.
 

CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a February 2009 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's prostate cancer and his service.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's prostate cancer to his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Legal Criteria, Facts and Analysis

The Veteran contends that his current prostate cancer is the result of radiation exposure during service.

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be substantiated in three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation- exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo- alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  While cancers of the urinary tract are included, these are specified as cancer of the kidneys, renal pelves, ureters, urinary bladder, and urethra.  Prostate cancer is not included. 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 

The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.

As set out above, prostate cancer is among the enumerated radiogenic diseases.  By letter dated March 2009, VA confirmed the Veteran's participation in Operation TUMBLER-SNAPPER, a U.S. atmospheric nuclear test series conducted during 1952.

In conjunction with the present claim, the RO contacted the Defense Threat Reduction Agency (DTRA).  That agency estimated that the Veteran could not have received more than external gamma dose 16 rem; external neutron dose 0.5 rem; internal committed dose to the prostate (alpha) 0 rem; and internal committed dose to the prostate (beta plus gamma) 1 rem.

The VA Under Secretary for Benefits has coordinated with VA's Chief Public Health and Environmental Hazards Officer to develop a specialized methodology in order to expedite the processing of prostate disorder claims without the need for individual review.

A June 2009 Administrative opinion from the Director of the VA Compensation Service noted that in a memorandum dated December 2006 from the Chief Public Health and Environmental Hazards Officer, instructions were provided for expedited methodology processing using worst-case dose assessments provided by DTRA. The adjusted total prostate dose for Nevada Test Site participants is 19 rem. Based on this presumed exposure, VA may apply research provided by the Under Secretary for Benefits in order to determine whether a relationship between prostate cancer and ionizing radiation exposure may be excluded.  Thus, only in cases where a relationship cannot be excluded is there a need to forward a veteran's specific information to the Under Secretary for Benefits for opinion.

As the Veteran's adjusted total prostate dose for Nevada Test Site participants is less than the applicable screening doses, the DTRA concluded that it is unlikely the Veteran's prostate cancer resulted from exposure to ionizing radiation during military service.

The Board finds that the appropriate development for radiogenic diseases has been completed as set out under 38 C.F.R. § 3.311(b).  While the Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2), which manifested within the period specified by regulation, and was exposed to ionizing radiation as the result of his participation in in Operation TUMBLER-SNAPPER conducted at the Nevada Test Site, the evidence does not demonstrate that the Veteran's exposure to ionizing radiation caused his current prostate cancer.  As such, service connection cannot be established under 38 C.F.R. § 3.311.

The third method for establishing service connection for prostate cancer is direct service connection, which can be established by showing, notwithstanding the presumptions and procedures discussed above, that prostate cancer was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The record supports that the Veteran was diagnosed with prostate cancer in 2003, approximately 50 years after exposure to radiation and separation from service.  The Veteran's service treatment records (STRs) and private medical records do not reflect any condition or treatment of the prostate before that time.  

The Veteran has not submitted nor does the record reflect any medical evidence supporting a positive nexus between the Veteran's prostate cancer and his service, to include radiation exposure.

The Board finds most probative the opinions developed pursuant to 38 C.F.R. § 3.311 that include consideration of calculated dose estimates and established scientific findings pertaining to the likelihood of causation.

The Board has closely reviewed the Veteran's own lay statements and hearing testimony that relates his prostate cancer to his exposure to radiation in service.  The Board finds that they are not competent (and probative) evidence in the matter of a nexus between the Veteran's prostate cancer and his exposure to radiation.  See Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Prostate cancer is not a simple condition identifiable by lay observation; the Veteran is not reporting a contemporaneous (in service or proximate thereto) diagnosis; and he does not describe symptoms (in or proximate to service) that support a later diagnosis.  The matter of a nexus between prostate cancer (which involves an insidious process) and radiation exposure in a particular case requires expertise (to include familiarity with scientific studies) which the Veteran is not shown (and does not claim) to have. 

After review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of prostate cancer were not chronic in service and were not continuous after service.  The Veteran does not contend that he had prostate cancer or symptoms of prostate cancer in service.  The record shows that prostate cancer was diagnosed in 2003, several decades after the Veteran's separation from service.  

In sum, although the Veteran was exposed to ionizing radiation in service, his prostate cancer has been found not to be related to such exposure.  Moreover, the Board has found that symptoms of prostate cancer were not chronic in service, were not continuous after service, and that prostate cancer is not directly related to service.  As such, service connection on a direct basis and on the basis of in-service exposure to ionizing radiation is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

 

ORDER

 Service connection for prostate cancer is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


